 

(samm) cegcooazo val
(HOW) ZPOOODLEL Yay
bOL #55 SGRXL
COSCLOLGPY # VV
Yel a1qeAlaI0y SyUNOIDy
O71 Gujowey pue Guyay
vonmMOS ABiauy BIydjapeliid

 

(sais) egse0nsze Vay
(HOV) ZEOD0011) Va
404 $ ME SOIXL
EGPCLOLSPE # DIV
_ IQRAIODEY SJuNODOYy
O71 Buyeyiey pue Huruyaz
UoNNjOs ABjaul enjdjapeitid

 

 

{syoayo) SBsZL4190 vay
{How) 750000190 vay
Zit #8 SAW
 £66RBGOSEE # DIV
VOD WHSad

 

CoE Racer TAs bs
eal eeA cris aes id
Ties chit p ee
O@PELOLSPR 2 OV
PUP ewe cob |

 

911 Bugayiew pue Gurugey
PUi erst te, ww eaFolise micheal erg

 

OTT supayaey pue sulaijoy suonnjog Asioug elqdppelyg

IVUIBYIC wWi3skg pUIUIOSEUBY YSsED

T IQIyxg

_ gbvepeir2 vay
§68S01¢ # DIV
yunossy spiemy

SoAO (dW 10] spies;
OT) Bugeyew pue Suuysy

 

 

 

 

 

Sac irate Lshd |

PROZSELSYE # OV
UDG Bie Tem Lig)
JT] Sunayieyw pue Hurmyay
sable] slay isomp.tis tcl 8 be MeZre rs | tsye11 bt 0 Pal

 

 

juNoooy eUO|Yy PUEIS

 

 

 

SU Bass icra eck
Eta ea a ee kd
TUT re seks
Resse COMM OFM DMO Ce Mm)
371 Gunayey pue Buiuysy
suonnjos ABlauy eiydapeyiyd

JUNCoOY eUo}Y pue}S

 

 

 
 

 

5}99Y9) 86/2190 VAV
(HOV) Zsoe0DL90 VaV
zi. # Ma Salvo

ZSG6G66SCE # DIV
yunossy
usWwasINgsiG payjonuCD
‘a1 ‘sonsi607 P4E, YON

pepuny
Ayeriuew
stWqD

. on)

(HOV) ZLOCOOLLL VAV
LOL #9 SQIXL

2PSLLOLSPY # S/V
yunoosy Buneisdo

d'1's9ns|6o7 pie, YON —

aaTen eh RGial

 

 

“d'] S9NSIS0] plex WAIN

IVWMIIYIC Wd)shg JUDUIOSeULA YSe_D

 
